      Case 4:19-cv-00022-WTM-CLR Document 19 Filed 12/02/20 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


BENNY HOLLAND, JR., DAVID F
ADAM, and MANAGEMENT-ILA
MANAGED HEALTH CARE TRUST
 FUND,

       Plaintiffs,

 V.                                               CASE NO. CV419-022


GARY SCOTT,

        Defendant




                                     ORDER


       Before the Court is Plaintiffs' Brief in Support of Request

for    Award    of    Appropriate    Damages.   (Doc.    18.)      After   careful

consideration. Plaintiffs' request for $171,605.67 in damages is

GRANTED.


       On November 14, 2019, the Court granted in part and denied in

part Plaintiffs' Renewed Motion for Default Judgment. (Doc. 15.)

Specifically, the Court found that while default judgment should

be    entered   against    Defendant   Gary Scott,      Plaintiffs failed to

provide a legitimate basis for the damages award requested. (Id.

at    7-9.)   The    Court ordered   Plaintiffs   to    file   a   brief further

justifying appropriate damages. (Id. at 9.) Plaintiffs have now

filed such a brief alleging that the appropriate amount of damages

in this case is $171,605.67. (Doc. 18 at 21.)

       According to Plaintiffs' brief and supporting documentation,

$171,605.67 is the sum of medical benefits, prescription benefits.
   Case 4:19-cv-00022-WTM-CLR Document 19 Filed 12/02/20 Page 2 of 2


dental benefits, and    vision   benefits, minus refunds and        member

costs, distributed by Plaintiffs on behalf of Linda Scott after

her divorce from Defendant Scott. (Id. at 7-10.) The net damages

suffered   by Plaintiffs   for the     payment of these    benefits    are

ascribed below:


     1.    Medical Benefits Payments: $54,456.15

     2.    Prescription Benefits Payments: $114,714.67

     3.    Dental Benefits Payments: $2,254.85

     4.    Vision Benefits Payments: $180.00

(Id. at 8-10.) The Court finds that Plaintiffs have adequately

demonstrated that   they   are   entitled to the   requested damages.

Accordingly, the Court hereby ENTERS JUDGMENT against Gary Scott

and AWARDS Plaintiffs damages in the amount of $171,605.67. Because

there are no more claims pending in this case, the Clerk of Court

is DIRECTED to close this case.^
                       / « r-
     SO ORDERED this' day of December 2020.




                                  WILLIAM T. MOORE, ^R.,
                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN   DISTRICT   OF GEORGIA



^ In the Court's prior order, the Court indicated that a hearing
would be scheduled to determine the appropriate amount of damages.
(Doc. 15 at 9.) However, as highlighted by Plaintiffs, an
evidentiary hearing on damages is unnecessary if "the amount of
damages is liquidated or can be reduced to a sum certain."
Producers Credit Corp., v. Stuart Eugene McCleskey, NO. 5:15-CV-
214 (CAR), 2015 WL 6126831, at *2 (M.D, Ga. Oct. 16, 2015). Based
on Plaintiffs' supporting documentation, the Court finds that the
damages in this matter can be reduced to a sum certain and,
therefore, an evidentiary hearing on this matter is unnecessary.
                                   2
